267 F.2d 41
Charles Franklin POINTS, Appellant,v.UNITED STATES of America, Appellee.
No. 17565.
United States Court of Appeals Fifth Circuit.
May 26, 1959.

George G. Finch, Atlanta, Ga., for appellant.
William C. Calhoun, U. S. Atty., Augusta, Ga., for appellee.
Before JONES, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellant, convicted of a Mann Act, 18 U.S.C.A. § 2421, violation, assigns as error the failure of the trial court to direct an acquittal because of insufficient evidence. We need not review the testimony. It is enough to say that the evidence is ample. The judgment of the district court is


2
Affirmed.